Citation Nr: 0329055	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  04-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome at L-4, L-5, and S-1, currently rated 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (appellant) had active duty service from 
September 1982 to August 1989.  This appeal was before the 
Board of Veterans' Appeals (Board) from a rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, which reduced the veteran's 
disability rating for his lumbar spine disorder.  Initially, 
in April 1999, the veteran had filed a claim alleging that 
his lumbosacral disability had increased in severity.  
However, the RO determined that his disability had decreased 
in severity and reduced the disability rating to 40 percent.  

In an October 2002 decision, the Board restored the 60 
percent rating for the lumbosacral disability.  The Board 
then conducted additional development on the issue of 
entitlement to a rating in excess of 60 percent.  Once the 
additional development was conducted, the case was remanded 
to the RO to consider all evidence of record, and to 
readjudicate the issue.  The claim is now before the Board 
for a final decision.


FINDINGS OF FACT

The veteran's intervertebral disc syndrome at L-4, L-5, and 
S-1, is manifested by severe limitation of lumbar motion, but 
not more than moderately severe incomplete paralysis of the 
sciatic nerve.


CONCLUSION OF LAW

The criteria for an increased rating for intervertebral disc 
syndrome at L-4, L-5, and S-1, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 3.326(a), 4.25, 4.71a, 4.124a, 
Diagnostic Codes 5292, 5293, 8520 (2002 & 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a change in the law during the pendency of the 
veteran's appeal.  Under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), the obligations of VA with respect to the duties to 
assist and notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA are 
defined.  The primary implementing regulations are published 
at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  This new law is 
applicable in this case.

The Board notes that the RO has considered this claim under 
the new law.   In a June 2003 letter, the RO advised the 
veteran of the new law, what VA's responsibilities are and 
what evidence they will obtain on his behalf, and what 
evidence had been considered thus far.  The record also 
indicates that the RO has fulfilled its duty to assist by 
obtaining all identified records and by affording the veteran 
appropriate VA examinations.  In addition, it is noted that 
the June 2003 supplemental statement of the case again 
advised the veteran of the VCAA, as well as the new 
regulation pertaining to rating intervertebral disc syndrome.  
Furthermore, the statement and supplemental statements of the 
case have notified the veteran of the evidence necessary to 
substantiate his claim, the evidence considered, to include 
the findings on VA examinations, the steps taken to assist 
him in developing his claim, and the reason for the denial.

Given the foregoing, the Board concludes that VA has met its 
duty to assist the appellant.  In addition, the Board finds 
that the appellant has been provided with notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  As the veteran has not provided any information 
to indicate that there is any additional pertinent evidence 
that may be available, but absent from the record, there is 
no need to further notify the appellant of what evidence 
would be secured by VA and what evidence would be secured by 
the appellant.  Quartuccio v. Principi,16 Vet. App. 183 
(2002).

Service-connected disabilities are rated in accordance with 
the VA's Schedule for rating disabilities which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.  

The Board notes that the appellant filed his claim for an 
increased rating in 1999.  Effective September 23, 2002, the 
rating criteria for intervertebral disc syndrome under DC 
5293 were revised.  38 C.F.R. 4.71a, Diagnostic Code 5293 
(2003).  
The rating criteria for DC 5293, which were in effect prior 
to September 23, 2002, provided a maximum rating of 60 
percent for intervertebral disc syndrome.  As the veteran is 
already in receipt of the maximum rating allowed under the 
old DC 5293, further evaluation under that rating code is 
unnecessary.

Under the new rating criteria, intervertebral disc syndrome 
(preoperatively or postoperatively), is rated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations, along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The maximum rating permitted for incapacitating 
episodes is a 60 percent rating, which is awarded when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  As the veteran is 
already in receipt of the maximum rating under the 
incapacitating episodes section, further evaluation under 
those provisions of the new rating criteria are unnecessary.   

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under DC 8520, mild incomplete paralysis of the sciatic nerve 
is awarded a 10 percent rating.  A 20 percent rating is 
awarded for moderate incomplete sciatic nerve paralysis.  A 
40 percent rating is awarded for moderately severe incomplete 
paralysis of the sciatic nerve.  A 60 percent rating is 
assigned for severe incomplete paralysis of the sciatic 
nerve, with marked muscular atrophy.  An 80 percent rating is 
assigned for complete paralysis of the sciatic nerve, 
consisting of the following:  the foot dangles and drops, no 
active movement possible of muscle below the knee, flexion of 
the knee weakened or (very rarely) lost.

The provisions of 38 C.F.R. § 4.123 (2003) provide that 
neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The provisions of 38 C.F.R. § 4.124 
provide that neuralgia, characterized usually by a dull and 
intermittent pain, of typical distributions so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  

Under DC 5292, limitation of motion of the lumber spine is 
rated 10 percent disabling when slight, 20 percent when 
moderate, and 40 percent when severe.  

It is noted that by means of a May 1990 rating decision, the 
veteran was granted service connection for herniated nucleus 
pulposus (HNP) at L5-1, with disc disease at L4-5.  He was 
rated 40 percent disabled at that time.  A February 1997 
rating decision recharacterized the veteran's back disability 
as intervertebral disc syndrome at L4-5, and L5-S1, and 
increased the rating to 60 percent.  In April 1999, the 
veteran filed a claim alleging that his lumbosacral 
disability had increased in severity.  Subsequently, the RO 
decreased the veteran's rating to 40 percent disabling.  
However, an October 2002 Board decision restored the 60 
percent rating for the lumbosacral disability.  The issue now 
being decided by the Board is whether a rating in excess of 
60 percent is warranted.  

The record indicates that in May 1999, the veteran reported 
that his pain had become intolerable.  He described having 
urinary symptoms, and calling "911" after being unable to 
get out of bed.  He was provided morphine at Boulder 
Community Hospital, and then transferred to the VA Medical 
Center in Denver, where he underwent a L5-S1 bilateral 
laminectomy and diskectomy in June 1999.  The veteran was 
awarded a temporary total disability rating from June 3, 
1999, to August 1, 1999 pursuant to 38 C.F.R. § 4.30.    

An October 1999 VA examination report indicates that the 
veteran reported having low back pain.  During the prior 
month, his pain had increased with sitting, standing, and any 
other activities which tended to make his back tight.  His 
last episode of acute back pain was in July 1999.  Pain was 
also increased with lifting, bending, and reaching.  He got 
relief by moving around.  He also reported occasional pain 
going down the left leg and foot.  He reported that before 
the surgery, this was a constant pain.  At the time of 
examination, he complained of numbness in the upper posterior 
thigh and side area.  He also indicated that his left foot 
went to sleep all the time.  

Examination showed that the veteran was ambulatory, with 
reciprocal and symmetrical gait.  Examination of the 
lumbosacral spine revealed no tenderness or spasms.  Range of 
motion testing revealed forward bending to 60 degrees; 
lateral bending to the left to 25 degrees; and lateral 
bending to the right to 30 degrees.  Active motion in any 
direction was associated with lower back pain.  Straight leg 
raising in the sitting and supine positions was negative 
bilaterally.  Notably, knee and ankle jerks were 0 to 1+ and 
equal.  There was some decreased sensation along the left L5-
S1 dermatomal distribution.  The diagnosis was status-post 
lumbar laminectomy of L4, L5-S1, with residual of well-healed 
scar, discomfort as described, degenerative disc disease, 
limited motion, and left leg sciatica.  The examiner stated 
that an additional 10-15 degree loss of flexion should be 
assigned due to flare-ups and pain on repeated use.  The 
examiner opined that there was no additional loss of range of 
motion because of impaired endurance, weakness or 
incoordination.  

The Board also notes that from 1999 to the present, the 
veteran has received outpatient VA medical treatment for his 
low back disability.  It is specifically noted that he was 
seen in August 2000, at which time it was noted that his MRI 
showed good resection of the previous L5-S1 herniated nucleus 
pulposus (HNP).  He also had degenerative joint disease at 
T12-L1, L4-5, and L5-S1.  There were no operative lesions.  
The assessment was status post L5-S1 discectomy.  The 
examiner indicated that the veteran likely had permanent S1 
damage.  

A March 2003 VA orthopedic examination report indicates that 
the veteran reported that he had a feeling of stiffness and 
tightness in the back.  He stated that any activities, such 
as prolonged sitting, standing, or walking led to increased 
stiffness and pain.  He reported that he was still able to 
hike, but that he had flare-ups of pain after hiking or after 
being active.  He reported having difficulty bending, lifting 
or carrying.  He also reported having fatigability and 
weakness.  He was treated with Valium, Motrin, and physical 
therapy.  

Physical examination showed that the veteran had forward 
flexion to 50 degrees with pain, backward extension to 20 
degrees with pain, lateral bending to 20 degrees with pain, 
rotation to the right and left to 10-15 degrees with pain.  
There was a mild paralumbar muscle spasm and tenderness.   He 
had normal strength in flexion and extension of the spine, 
but pain was increased with these maneuvers and there was 
some easy fatigability and incoordination in motion seen.  
The diagnosis was degenerative disc disease, lumbosacral 
spine, with likely degenerative arthritis of the lumbosacral 
spine, with restricted motion and pain.  The examiner 
assigned an additional 10-degree loss in range of motion in 
flexion and extension under the provisions of DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  There was no evidence 
of fracture of the lumbar spine.  The examiner stated that 
the pain claimed by the veteran was evidenced by his visible 
behavior, facial expression changes and grunting and groaning 
during the gentle examination that was performed.  The 
examiner opined that symptoms during a flare-up could 
significantly limit the veteran's functional ability due to 
pain.  

The Board notes that the orthopedic examiner indicated that 
prior treatment records were not available for his review.  
However, subsequent neurological examination indicates that 
the pertinent medical records were available to the examiner 
for review.  Report of the neurological examination, also 
conducted in March 2003, indicates that the veteran has been 
working as a project manager for IBM, which is a desk job.  
He managed government contracts and had the ability to work 
from home if he was having trouble with his back.  He had 
missed about two weeks of work due to his back when he was 
unable to work even from home.  The veteran stated that in 
April 1999, he began having frequent flare-ups, which were 
almost continuous and he was having sciatica down the left 
leg.  The sciatica was described as an electric charge that 
would suddenly shoot down the leg to the foot.  The only 
position which was comfortable for him was lying down.  He 
was being treated with Elavil and Valium and was getting two 
or three hours of sleep at night.  

The veteran reported that as a result of this pain, he 
underwent surgery in June 1999.  After the surgery, the 
electrical shooting pain down the left leg became much 
better.  Although he continued to get it from time to time, 
it was not as constant and unrelenting as it was before the 
surgery.  He was now having the sciatica down the right leg 
more than the left leg.  The pain was occasional, occurring 
every few weeks or accompanying a flare-up.  The veteran 
reported that he developed numbness in the left foot after 
the surgery.  The lateral three toes and the left aspect of 
the foot had been numb since the surgery.  It was now 
climbing up the leg and he had some numbness on the left 
lateral calf.  Even before the surgery, he reportedly had a 
numbing kind of feeling in the buttocks and hamstring area 
behind the left leg.  He stated that he could feel the touch 
in that area, but that he had the sensation that things were 
not quite right.  

The veteran also reported that when he turned his ankle, he 
had a sensation of muscle tearing in the lower part of his 
leg, and that he did not feel stable now in the left leg.  He 
stated that he did walk a lot to maintain activity because he 
did not feel any better if he were just sitting still.  He 
preferred to be active.  He stated that after being active, 
such as riding a bicycle or hiking in the mountains, he would 
ache more for a couple of days, but he felt that this was 
worth it.  He had some worsening of symptoms in September 
2002.  This was when the numbness started moving up the left 
leg and he began having sciatic pain down the right leg.  He 
felt that he was having some problem going to the bathroom.  
He knew that he had to urinate; however, he could not tell 
that he was finished and had some post-void dribbling.  

He did not have incontinence of any large amount of stool.  
But, he had to stand to make sure that he was emptied 
completely.  He did not have any problems with his stool.  He 
had a bowel movement approximately once per day and did not 
have any accidents.  He stated that he was able to walk for 
several miles.  He preferred to go mountain biking.  As 
mentioned previously, however, he will experience pain and 
stiffness for a couple of days after the activity.  

The veteran reportedly did a lot of standing at work, using 
his laptop while standing because sitting was very 
uncomfortable for him.  Some chairs were better than others 
and he could sit at work for about one hour.  After one hour, 
he needed to get up and move around and preferred to stand or 
move around while working.      

The veteran reported that he used the handrail on the left 
side when using the stairs.  He did not entirely trust his 
left leg and was concerned that it would give out.  The left 
leg had not buckled and he had not fallen; however, he felt 
insecure on the left leg.  

Neurological examination revealed that the veteran's strength 
was 5/5 throughout, with the exception of the left leg.  He 
had weakness distally with dorsiflexion, and eversion of the 
foot at 4+/5.  He also had difficulty with extension of the 
toes on that side, which was also 4+/5.  He was able to curl 
the toes and wiggle the toes; this appeared normal.  

The veteran also had some proximal problems in the leg, which 
appeared related to pain; he had 5-/5 weakness of extension 
at the knee, abduction of the leg, and flexion of the hip.  
He made a good effort, but his movements in these areas were 
quivering and he winced with pain leaning back on his hands.  
Sensory examination showed decreased sensation over the left 
lateral foot from the third toe laterally and extending up 
onto the lateral calf area.  He had numbness in the buttocks 
and thigh.  However, he could feel the touch, although, he 
reported an abnormal sensation in this area. 
 
The veteran was able to tandem walk, although, he caught 
himself every time he would bear weight on the left leg by 
tapping with his right foot before placing the right foot 
forward and bearing weight on the right foot.  He could stand 
on his right heel, but the left heel did not elevate fully.  
He could stand on both toes and a standing Romberg was 
negative.  Reflexes were 2+ in the arms and knees, trace at 
the right ankle, and absent at the left ankle.  Both toes 
were downgoing.  

The diagnosis was lumbar degenerative joint disease at L4-5 
and L5-S1.  The veteran was status post surgery with 
diskectomy at these two levels.  He had the following 
residuals: 1) numbness in an S1 distribution affecting the 
lateral side of the foot and calf of the left leg; 2) 
weakness of dorsiflexion of the foot in an L5 distribution of 
moderate incomplete severity; 3) intermittent sciatica 
affecting both legs, right greater than left.  Sciatica was 
occurring approximately once per week, dependent on the 
activity level.  Neuralgia was associated with sudden 
electric shocks down either leg; 4) lumbar pain and pain 
associated dysesthesia over the buttocks and left thigh; and 
5) early problems with urination.  There was no incontinence 
and he did not have to wear diapers, pads or assistive 
devices, but had some post-void dribbling.  

During a March 2000 hearing held before the RO, the veteran 
testified, in essence, that the surgery helped relieve the 
constant shooting pain that he felt in both lower 
extremities.  However, he continued to have severe low back 
pain, and loss of sensation and numbness in the left leg and 
foot.  His left leg/foot numbness was essentially constant.  
He reported that he had difficulty sleeping due to the pain.  
While the pain was constant, he could find certain positions, 
such as sleeping on his side, which provided some relief form 
the pain and allowed him to sleep for a short while.  He 
indicated that he continued to experience muscle spasms, 
which came and went.  

During a hearing held before the undersigned in June 2002, 
the veteran testified that since the surgery, he noticed 
numbness in the left leg up to the buttock.  He reported that 
the surgery relieved some of the pain, which masked the 
numbness somewhat.  Therefore, the numbness was now more 
pronounced.  He also indicated that he was having numbness in 
the right leg.  His left leg had reportedly become weaker and 
he was now shifting his weight to the right leg.  He also 
reported that his left foot, and at times his entire leg, 
would fall asleep.  The pain reportedly disrupted his sleep 
and caused fatigue.  He reported that since the surgery, he 
was able to mountain bike less frequently, and primarily on a 
flat surface.  He typically biked on the weekends.  With 
regard to work, he indicated that his employer had set up an 
ergonomic workstation to help him.  He was also able to 
telecommute on days that his back pain was more severe.  
Thus, he had not lost much work due to his back condition.  

The Board has considered the evidence of record and finds 
that evaluation of the orthopedic and neurologic symptoms of 
the veteran will not result in a higher rating.  First, the 
Board finds, giving due consideration to the DeLuca 
principles and 38 C.F.R. Sec. 4.40, the maximum rating of 40 
percent is warranted for limitation of lumbar motion.  
Specifically, it is noted that recent physical examination 
showed that the veteran had forward flexion to 50 degrees 
with pain, backward extension to 20 degrees with pain, 
lateral bending to 20 degrees with pain, rotation to the 
right and left to 10-15 degrees with pain.  The examiner 
stated that pain was increased with range of motion studies 
and there was some easy fatigability and incoordination in 
motion.  The examiner also determined that there was an 
additional 10-degree loss in range of motion in flexion and 
extension during flare-ups or on use.  Further, the examiner 
opined that symptoms during a flare-up could significantly 
limit the veteran's functional ability due to pain.  Under 
these circumstances, the Board finds that the criteria for a 
40 percent rating are met under DC 5292.   

With regard to the neurological manifestations, the Board 
finds that the veteran's disability is no more than 
moderately severe.  As mentioned previously, despite his 
lumbosacral disability, with sciatic signs the veteran was 
still able to hike or walk for several miles, bicycle, or 
otherwise be active, albeit, with flare-ups of pain after 
such activity.  The veteran himself reported that after the 
June 1999 surgery, the electrical shooting pain down the left 
leg had become much better.  He was instead having numbness 
in the left foot, which at times traveled up the left leg.  
The pain was not constant and unrelenting; rather, it 
occurred from time to time.  It is noted that he was also 
having numbness and sciatic pain down the right leg; however, 
this occurred on an occasional basis (every few weeks or 
accompanying a flare-up).  His strength was 5/5 throughout, 
with the exception of the left leg, where he had weakness 
distally with dorsiflexion and eversion of the foot at 4+/5, 
and weakness proximally with extension at the knee, abduction 
of the leg, and flexion of the hip, at 5-/5.  He also had 
some sensory loss, trace reflexes at the right ankle, and 
absent at the left ankle.  The examiner found the residuals 
of the veteran's lumbar disability were numbness in an S1 
distribution affecting the lateral side of the foot and calf 
of the left leg, weakness of dorsiflexion of the foot in an 
L5 distribution of moderate incomplete severity, and 
intermittent sciatica (occurring approximately once per week, 
dependent on the activity level).  

The current evidence of record does not establish that the 
veteran has marked muscular atrophy.  The record shows that 
the veteran is able to perform some physical activities.  His 
sciatic pain is noted to be intermittent, rather than 
constant.  Further, the examiner has indicated that the 
veteran has moderate incomplete nerve paralysis.  Given these 
circumstances, the Board finds that the veteran's 
neurological manifestations are no more than moderately 
severe.  Under the combined rating scheduled, 38 C.F.R. 
§ 4.25, combining the neurological and the orthopedic 
disability ratings would not result in more than a 60 percent 
evaluation.  Therefore, a higher schedular rating cannot be 
granted.       

The Board notes that he veteran has alleged entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
3.321(b).  However, the record indicates that the veteran has 
been able to continue working at IBM, albeit with some 
accommodations.  He himself has reported that he has only 
missed two weeks of work as a result of his lumbar 
disability.  In addition, other than the June 1999 surgery, 
the record does not show that the veteran has required 
frequent hospitalization or such frequent medical treatment 
to warrant an extraschedular rating.  Again, the veteran has 
indicated having lost only approximately two weeks of work as 
a result of his back condition.  Under these circumstances, a 
rating under 38 C.F.R. 3.321(b) is not warranted. 

The benefit sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

An increased rating for intervertebral disc syndrome at L-4, 
L-5, and S-1, is denied.




	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



